Title: From Thomas Jefferson to Robert and Peter Bruce, 5 April 1791
From: Jefferson, Thomas
To: Bruce, Robert,Bruce, Peter



Gentlemen
Philadelphia Apr. 5. 1791.

I now inclose you a bank post-note for sixty six dollars and a half, which makes up the rent of the whole year for the house I rented of you in New York, according to the statement below, for which I will ask the favor of a reciept in full. I am Gentlemen Your most obedt. humble servt.,

Th: Jefferson



Messrs. Robert and Peter Bruce to Th: Jefferson Dr.




 £  s  d



1790.
Aug. 4.
To cash. (New York currency)
 27  7  3




Dec. 2.
To do.
 28  0   0





To assumpsit of new tenant
 27  10  0



1791.
Apr. 5.
To 66½ doll. now inclosed
 26  12
 £  s  d






109 9 3




Cr.




By rent of house from May 1. 1790. to May 1. 1791.
109 0 0



